June 9, 2009
Exhibit 10.1(b)
Warrington Management, L.P.
12377 Merit Drive — Suite 800
Dallas, Texas 75251-2296
Attention: Mr. Scott C. Kimple
     Re: Management Agreement Renewals
Dear Mr. Kimple:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Warrington Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

WARRINGTON MGT., LP

         
By:
  /s/ Scott Kimple
 
   

         
Print Name:
  Scott Kimple
 
   

JM/sr

23